Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Regarding objections.
Applicant argues:
The specification stands objected to because the "title of the invention is not descriptive." Applicant respectfully disagrees with this characterization. However, in the interest of advancing and expediting prosecution, and without prejudice, Applicant has amended the title pursuant to the Examiner's suggestions and recommendations. During the interview, the Examiner stated that Applicant's above amended title was "sufficient." See Applicant-Initiated Interview Summary having a Notification Date of April 8, 2022.
Examiner replies that:
Withdrawn.
Regarding 35 USC § 112.
Applicant argues:
Claims 2, 9 and 17 stand rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph as "being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention." Applicant respectfully traverses this rejection as it is Applicant's view that the claims as written fully comply with Section 112. However, in the interest of advancing and expediting prosecution, and without prejudice to pursuing this and related subject matter in future applications, Applicant has amended independent Claims 1 (incorporating features of amended Claim 2), 9 and 17 pursuant to the Examiner's suggestions and recommendations. During the interview, the Examiner stated that Applicant's above amended claims "overcome" the current Section 112(b) rejection of record. See Applicant-Initiated Interview Summary having a Notification Date of April 8, 2022. As such, Applicant respectfully submits that amended independent Claims 1, 9 and 17, and all claims depending directly or indirectly therefrom (Claims 3-8 and 10-15), should be in condition for allowance. Accordingly, Applicant respectfully requests the Examiner to reconsider and withdraw the Section 112(b) or Section 112 (pre-AIA ), second paragraph rejection to Claims 2, 9 and 17.
Examiner replies that:
Withdrawn. Applicant has changed the scope of the claim and indicated it is a center of the range and region.
Applicant argues:
Claims 1 and 9 have been interpreted under 35 U.S.C. § 112(f) or 35 U.S.C. § 112 (pre-AIA ), sixth paragraph; as such, the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. The absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) or 35 U.S.C. § 112 (pre-AIA ), sixth paragraph. The word "means" (or "step for") is absent from Applicant's claims. As such, Applicant respectfully traverses this allegation and respectfully disagrees with this characterization. 
As previously discussed, Applicant does not intend to have the claims treated under 35 U.S.C. § 112(f) or 35 U.S.C. § 112 (pre-AIA ), sixth paragraph. Applicant respectfully disagrees with the Examiner's assertion that the claim elements invoke claim interpretation under 35 U.S.C. § 112(f) or 35 U.S.C. § 112 (pre-AIA ), sixth paragraph. Applicant respectfully submits that the claims recite sufficient structure, material or acts for performing the claimed function so as to preclude the application of 35 U.S.C. § 112(f) or 35 U.S.C. § 112 (pre-AIA ), sixth paragraph. As such, Applicant respectfully submits that the Examiner's interpretation in this regard too narrowly defines Applicant's claimed disclosure and that Applicant's claimed disclosure could be characterized more broadly. Accordingly, reconsideration of the interpretation of these claim elements is respectfully requested. 
Examiner replies that:
Claims remain interpreted under 35 U.S.C. § 112(f). Examiner notes that intent is not taken into consideration with regard to whether claims are read under 35 U.S.C. § 112(f). A claim need not use “means for”, the term merely needs to be a generic placeholder for performing the claimed function. The MPEP specifically recites “unit for” where Applicant uses “unit that”. The term “generator” is considered to be similar to other non-structural generic placeholders cited by the MPEP including "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Applicant argues Examiner interprets the language too narrowly, however 35 U.S.C. § 112(f) merely interprets based on the specification.
Regarding 35 USC § 102/103.
Applicant argues:
Specifically in this regard, amended independent Claim 1 sets forth Applicant's unique and innovative arrangement and orientation of components, reciting a display control device including, in part, "the region limitation unit defines a center of the display permission range to be disposed below a center of the displayable region and to upwardly extend the display permission range." Seo et al., alone or in combination with Mullins and Matsubara et al. or any of the other references cited, does not disclose, teach or suggest, at least, any structure similar to a display control device including, in part, "the region limitation unit defines a center of the display permission range to be disposed below a center of the displayable region and to upwardly extend the display permission range" as recited in amended independent Claim 1 of Applicant's claimed disclosure. Similar unique and innovative features are also found in Applicant's non-transitory tangible computer readable storage medium as recited in amended independent Claim 16 of Applicant's claimed disclosure. There is no motivation or incentive in Seo et al., alone or in combination with Mullins and Matsubara et al. or any of the other referencesSerial No. 17/101,757 Page 16 of 20 
cited, to arrive at Applicant's disclosure as claimed. In fact, the cited references teach away from and articulate various disadvantages associated with the arrangement, configuration and orientation of components taught in Applicant's claimed disclosure. 
Independent Claims 1 and 16 have been amended so as to incorporate the features of dependent Claim 2, which is not rejected by any prior art. Similarly, independent Claims 9 and 17 are not rejected by any prior art. Accordingly, amended independent Claims 1, 9, 16 and 17, and all claims depending directly or indirectly therefrom (Claims 3-8 and 10-15), should be in condition for allowance. 
Thus, Seo et al., alone or in combination with Mullins and Matsubara et al. or any of the other references cited, does not disclose, teach or suggest Applicant's unique and innovative display control device and non-transitory tangible computer readable storage medium as recited in amended independent Claims 1, 9, 16 and 17 of Applicant's claimed disclosure. The deficiencies found in Seo et al. are not corrected by the combination of Mullins and Matsubara et al. or any of the other references cited. Additionally, there is no motivation or incentive in Seo et al., alone or in combination with Mullins and Matsubara et al. or any of the other references cited, to arrive at Applicant's disclosure as claimed. Accordingly, it is respectfully submitted that amended independent Claims 1, 9, 16 and 17, and all claims depending directly or indirectly therefrom (Claims 3-8 and 10-15), are not obvious in light of and are patentable over Seo et al., alone or in combination with Mullins and Matsubara et al. or any of the other references cited. 
Accordingly, it is respectfully submitted that in view of Applicant's succinct arguments set forth above, Seo et al., alone or in combination with Mullins and Matsubara et al. or any of the other references cited, fails to disclose, teach or suggest severalSerial No. 17/101,757 Page 17 of 20 
features that are recited in Applicant's claimed disclosure. As such, Applicant's unique and innovative display control device and non-transitory tangible computer readable storage medium are not disclosed, taught or suggested by Seo et al., alone or in combination with Mullins and Matsubara et al. or any of the other references cited. 
Without conceding to the correctness of the Examiner's comments thereto, Applicant respectfully submits that Claims 3-8 and 10-15 are allowable, at least, for the same reasons given above for amended independent Claims 1 and 9, because Claims 3-8 and 10-15 are ultimately dependent on Claims 1 and 9. 
It is respectfully submitted that in view of Applicant's arguments stated above, Seo et al. is an improper primary reference, Mullins and Matsubara et al. are improper secondary references, and Applicant's claims are patentably distinct with respect thereto, as well as no teaching in existence to suggest the combination of any of the cited references. As set forth in MPEP § 2142, "the key to supporting any rejection under 35 U.S.C. § 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious." As the U.S. Supreme Court noted in KSR Intl. Co. v. Teleflex Inc., "the analysis supporting a rejection under 35 U.S.C. § 103 should be made explicit." 82 USPQ2d 1385, 1396 (2007). The Federal Circuit has stated that "rejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." In re Kahn, 441 F.3d 977 at 988, 78 USPQ2d 1329 at 1336 (Fed. Cir. 2006). In the Office Action, the Examiner's conclusory statements are insufficient to establish a prima facie rejection because no articulated reasoning with rational underpinning was given, and no explanation as to exactly how the combinationSerial No. 17/101,757 Page 18 of 20 
or modification could have been made was provided. As a result, Applicant respectfully submits that the Examiner has failed to identify any motivation by one of ordinary skill in the art to combine or modify the art to arrive at the claimed disclosure other than the impermissible use of hindsight. 
While it is Applicant's view that the claims as written are not obvious in light of the cited art and fully comply with Section 103, in the interest of advancing and expediting prosecution, and without prejudice to pursuing this and related subject matter in future applications, Applicant has amended independent Claims 1, 9, 16 and 17, and canceled Claim 2. Therefore, amended independent Claims 1, 9, 16 and 17 should be in condition for allowance. Further, because Claims 3-8 and 10-15 depend from amended independent Claims 1 and 9, directly or indirectly, they are at least as limited, are similarly not taught by Seo et al., alone or in combination with Mullins and Matsubara et al. or any of the other references cited, and should also be in condition for allowance. In view of the above amendments and these remarks, Applicant respectfully requests the Examiner to reconsider and withdraw the Section 103 rejections to Claims 1, 3, 4, 8, 10, 11, 15 and 16. 
Examiner replies that:
Applicant argues that Seo, Mullins and Matsubara do not teach or suggest Applicants device, there is not motivation to combine, the prior art teaches away and that the references are improper. Applicant appears to simply be making conclusory statements, as there appears to be no analysis, reasons or arguments provided by Applicant.
With regard to the amended claim language, the claim recites the center of the range is below the center of the displayable region and upwardly extends. This language is written broadly and interpreted as such. The claim indicates a display permission range for displaying the virtual image, which may simply be the position of the virtual image. The claim indicates the center is below and that it extends upwards, meaning the center may only be below initially. Seo and Mullins include virtual objects below the center of the display area that can be resized or moved, which appears to read on the claims as currently written. Further clarification of the display permission range, the center positioning and/or the upward extending may overcome the prior art.
Applicant argues:
Claims 1 and 16 have been amended so as to incorporate the features of dependent Claim 2, which is not rejected by any prior art. Similarly, independent Claims 9 and 17 are not rejected by any prior art. Accordingly, amended independent Claims 1, 9, 16 and 17, and all claims depending directly or indirectly therefrom (Claims 3-8 and 10-15), should be in condition for allowance.
Examiner replies that:
Applicants arguments are not found persuasive. Applicant has amended the claims to change the scope since the previous action. The amendment(s) necessitate new ground(s) of rejection and are rejected in detail under the § 102/103 headings below. Previously the scope of the claims was not clearly ascertainable as they appeared to describe a non-functional embodiment not described by Applicants specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A display image generator in claim 1, 9 (and dependent claims).
A distance recognition unit in claim 1, 9 (and dependent claims).
Region limitation unit in claim 1, 9 (and dependent claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claim 5-7, 12-14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 4, 8, 11, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo U.S. Patent/PG Publication 20140063064 in view of Mullins U.S. Patent/PG Publication 20180330531.	
Regarding claim 1:
 A display control device for a vehicle to control displaying a virtual image to be visually recognized by a passenger of the vehicle, the display control device comprising: a display image generator that generates a guide object display image for guiding a travel route of the vehicle to the passenger (Seo [0007] The exemplary embodiments provide an information providing method which provides a driver with useful information by displaying information about an environment inside and outside a vehicle, which is collected by the vehicle, on a transparent display in the vehicle, and an information providing vehicle therefor.).
 a distance recognition unit (Seo [0106] The status recognition device 110 may include various modules for acquiring status information inside or outside the vehicle 100. For example, the status recognition device 110 may include a sensor 111, a camera 112, a microphone 113, a communication device 114, and a user input 115.) that recognizes a remaining distance from a current location of the vehicle to a guide target point at which the guiding of the travel route in the guide object display image is provided (Seo [0012] The determining of the display mode may be performed based on a distance between the vehicle and the external vehicle. [0013] The determining of the display mode may include determining the augmented reality mode as the display mode when the distance between the vehicle and the external vehicle is less than a predetermined distance, and determining the map mode as the display mode when the distance between the vehicle and the external vehicle is equal to or greater than the predetermined distance.).
 a display controller that: (Seo [0133] The controller 130 generally controls overall operations of the information providing vehicle 100. That is, the controller 130 may control the status recognition device 110, and the output device 120.)
 displays a non-superimposed virtual image not to be superimposed on a specific superimposition target as the guide object display image when the remaining distance from the current location of the vehicle to the guide target point is longer than a switch distance and displays a superimposed virtual image to be superimposed on the specific superimposition target as the guide object display image switched from the non-superimposed virtual image when the remaining distance becomes shorter than the switch distance (Seo [0012] The determining of the display mode may be performed based on a distance between the vehicle and the external vehicle. [0013] The determining of the display mode may include determining the augmented reality mode as the display mode when the distance between the vehicle and the external vehicle is less than a predetermined distance, and determining the map mode as the display mode when the distance between the vehicle and the external vehicle is equal to or greater than the predetermined distance.).
 and a region limiter that limits a display permission range, in which the virtual image is permitted to be displayed, to a portion of a displayable region for displaying the virtual image, wherein: (Seo Fig. 12, 14, 22A) since Seo can display anywhere within the display screen, but specific objects are limited to a smaller range/size, they do not take up the entire screen.
 the region limitation unit defines the display permission range to be larger as the remaining distance becomes shorter (Seo [0020] The displaying of the object after mapping may include changing a scale of the map based on a distance between the vehicle and the external vehicle. [0021] The displaying of the object may include changing at least one of a size, a displaying interval, and a color of the object corresponding to the external vehicle based on a distance between the vehicle and the external vehicle.)
and the region limitation unit defines a center of the display permission range to be disposed below a center of the displayable region (Seo [0213] Also, the information providing vehicle 100 may display information such as the driving speed of the external vehicle (30 km/h), the traffic lane used by the external vehicle (a second lane) (1210), and the distance to the external vehicle (for example, 900 m) 1240 on the transparent display 121.) since at least some information displayed has a center below the center of the displayable region.
and to upwardly extend the display permission range (Seo [0021] The displaying of the object may include changing at least one of a size, a displaying interval, and a color of the object corresponding to the external vehicle based on a distance between the vehicle and the external vehicle.) since an increase in size will extend the object in all directions, including upward.
There is a prima facie case of obviousness since the limitation is directed to common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. See MPEP 2144.04. Aesthetic Design Changes (The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.) The rationale to modify is that it is obvious to try, as there are limited positions for content to be displayed on a screen in relation to a center point, and with regard to below, content is either above or below a center point, and the change is merely an aesthetic location on a screen as it does not appear to be tied to any functionality as claimed.
Seo does not expressly disclose changing display size to be larger as the distance is shorter. In a related field of endeavor, Mullins teaches:
and a region limiter that limits a display permission range, in which the virtual image is permitted to be displayed, to a portion of a displayable region for displaying the virtual image, wherein:  the region limitation unit defines the display permission range to be larger as the remaining distance becomes shorter (Mullins [0017] Thus, presentation of virtual content corresponding to a building will adjust as the building gets closer to the vehicle. For example, the virtual content can appear larger as the vehicle gets closer to the building, thereby creating the appearance that the virtual content is present in the user's real world environment.)
and the region limitation unit defines a center of the display permission range to be disposed below a center of the displayable region (Mullins Fig. 6a and [0093] content virtual content item 608)
and to upwardly extend the display permission range (Mullins Fig. 6b) since the content is moved (extends) upward). Further, Fig (Mullins Fig. 7a-7c) since a virtual object can be below the center point (Mullins Fig. 7c) and extend upward (Mullins Fic. 7a).
Therefore, it would have been obvious before the effective filing date of the claimed invention to adjust size as taught by Mullins. The motivation for doing so would have been to make the virtual content appear to be in the real world environment (Mullins [0017]). Therefore it would have been obvious to combine Mullins with Seo to obtain the invention.
Regarding claim 4:
 The display control device according to claim 1, has all of its limitations taught by Seo in view of Mullins. Seo further teaches  wherein:
 the display controller changes a display mode of the superimposed virtual image based on the remaining distance (Seo [0012] The determining of the display mode may be performed based on a distance between the vehicle and the external vehicle. [0013] The determining of the display mode may include determining the augmented reality mode as the display mode when the distance between the vehicle and the external vehicle is less than a predetermined distance, and determining the map mode as the display mode when the distance between the vehicle and the external vehicle is equal to or greater than the predetermined distance.).
Regarding claim 8:
 The display control device according to claim 4, has all of its limitations taught by Seo in view of Mullins. Seo further teaches  wherein:
 the display controller adjusts, based on traveling environment information of a road as the travel route, the remaining distance for changing the mode of the superimposed virtual image (Seo [0119] Also, the location information module is for identifying or acquiring a location of the mobile terminal and may be, for example, a GPS module. The GPS module receives location information from a plurality of satellites. Here, the location information may include coordinate information represented by latitude and longitude. The GPS module may obtain information about the latitude, the longitude, and height, three-dimensional speed information, and accurate time information from the location information received from the plurality of satellites.)(Seo [0121] The communication device 114 may acquire destination guide information, accident information of the other vehicle 200, traffic status information (for example, traffic jam information, the number of traffic lanes, road width, road classification, limited height, limited weight, etc.).).
Regarding claim 9:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 11:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 15:
The claim is a/an parallel version of claim 8. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Claim(s) 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo U.S. Patent/PG Publication 20140063064 in view of Mullins U.S. Patent/PG Publication 20180330531 and Matsubara U.S. Patent/PG Publication 20160004076.	
Regarding claim 3:
 The display control device according to claim 1, has all of its limitations taught by Seo in view of Mullins. Seo does not expressly disclose a front side of vehicle region. In a related field of endeavor, Matsubara teaches:
the region limitation unit changes the display permission range based on recognition information of a front side of the vehicle (Matsubara [0044] That is, the upper virtual image display area A3u is an area formed at the upper portion of the front windshield 11, and a target which the occupant of the vehicle 10 visually recognizes through the upper portion of the front windshield 11 is normally a building, a mountain, the sky or the like which is far away from the eyes of the vehicle occupant.  [0045] The lower virtual image display area A3l is an area formed at the lower portion of the front windshield 11. A target which the occupant of the vehicle 10 visually recognizes through the lower portion of the front windshield 11 is the hood (bonnet) of the vehicle 10 in the neighborhood of the occupant's eyes or a rear portion of another vehicle traveling at the front side of the vehicle 10.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to have the front side of the vehicle a separate region as taught by Matsubara. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results since Seo has AR objects on a windshield, and Matsubara merely adds regions, including a hood region, to the windshield where objects can be placed in different regions. Therefore it would have been obvious to combine Matsubara with Seo to obtain the invention.
Regarding claim 10:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616